Aulisi, J.
Appeal from so much of an order of the Family Court, Broome County, entered March 15, 1968, as reaffirmed the visitation provisions of an order of said court entered October 6, 1966. The parties have had numerous hearings in Family Court initiated at various times by each of them. It would serve no useful purpose to recite the facts of the running feud between the estranged parents. Suffice it to say that neither party has lived up to the orders of the Family Court and each has been held in contempt at one time or another. The specific dispute before us concerns the Family Court’s refusal to change its previous order of October 6, 1966 which, inter alia, established visitation rights for the respondent and attached certain conditions. Admittedly, there have been breaches from the strict adherence to these conditions over a period of time. Petitioner applied to modify or vacate the visitation rights on the basis of these violations. The Family Court, after a hearing, refused and petitioner appeals, contending the court has abused its discretion and is prejudiced against petitioner. We find no error in the Family Court’s determination. The boy in question has been subjected to some incidents which cannot be condoned and should not be repeated. We believe that the Family Court will be able to protect the welfare of the child through proper directions and control despite the unfortunate differences between his parents. Order affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.